UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report: July 30, 2009 Frontier Financial Corporation (Exact name of registrant as specified in its charter) Washington (State of incorporation or organization) 000-15540 (Commission File Number) 91-1223535 (I.R.S. Employer Identification No.) 332 S.W. Everett Mall Way P.O. Box 2215 Everett, Washington (Address of principal executive offices) 98204 (Zip Code) Registrant’s telephone number, including area code:(425) 514-0700 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [X] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12(b) under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry Into a Material Definitive Agreement. On July 30, 2009, Frontier Financial Corporation (“Frontier”) and SP Acquisition Holdings, Inc. (“SPAH”) entered into an Agreement and Plan of Merger (“Merger Agreement”) pursuant to which Frontier agreed to merge with and into SPAH (the “Merger”). Frontier is a bank holding company headquartered in Everett, Washington. The information set forth herein is qualified by reference to the Merger Agreement which is filed as part of this 8-K as Exhibit 2.1. Under the terms of the Agreement, each share of Frontier common stock outstanding immediately prior to the closing of the merger will be converted and exchanged into 0.530 shares of common stock and 0.530 warrants to purchase shares of common stock for seven years from the closing of the merger at a price of $11.50 per share. Consummation of the Merger Agreement is subject to approval by regulatory authorities, approval by the shareholders of Frontier and the warrantholders of SPAH, and certain other conditions set forth in the Merger Agreement. The Merger Agreement is expected to close by the fourth quarter of 2009. Item 7.01 Regulation FD Disclosure. On July 31, 2009, Frontier and SPAH issued a joint press release announcing the Merger.
